Exhibit 99.1 POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 Investor Contact: Barbara A. Gould (615) 235-4124 Media Contact: Julie K. Davis (615) 443-9266 CRACKER BARREL OLD COUNTRY STORE, INC. REPORTS EPS OF $0.52 FOR FISCAL 2009 THIRD-QUARTER Updates Fiscal 2009 Outlook · Fully diluted income per share from continuing operations was $0.52 for the third quarter of fiscal 2009 compared with $0.46 in the prior-year quarter · Revenue for the third quarter increased 0.1% to $567.6 million compared with the prior-year quarter · Comparable store restaurant sales for the quarter decreased 0.9% from the prior-year quarter while comparable store retail sales decreased 7.4% · Operating income margin from continuing operations in the quarter was 5.1% of total revenue compared with 4.9% in the prior-year quarter · Letter of Intent on sale-leaseback of 15 stores and contract on sale-leaseback of retail distribution center LEBANON, Tenn. May 27, 2009 – Cracker Barrel Old Country Store, Inc. (“Cracker Barrel,” or the “Company”) (Nasdaq:CBRL) today reported income from continuing operations of $0.52 per diluted share for the third quarter of fiscal 2009, compared with $0.46 per diluted share from continuing operations in the third quarter of fiscal 2008.Income from continuing operations was $11.9 million compared with $10.5 million in the third quarter of fiscal 2008, which reflects this year’s higher operating income and lower interest expense partially offset by a higher tax rate. Third-Quarter Fiscal 2009 Results Revenue from continuing operations In the third quarter of fiscal 2009, total revenue of $567.6 million increased 0.1% from the third quarter of fiscal 2008.Comparable store restaurant sales for the period decreased 0.9%, including a 2.8% higher average check.The average menu price increase for the quarter was approximately 3.4% compared with last year.Comparable store retail sales were down 7.4% for the quarter.During the quarter, the Company opened three new Cracker Barrel Old Country Store® units, completing its planned new store development of 11 stores for fiscal 2009. -MORE- Cracker Barrel Old Country Store, Inc. Announces Third Quarter Results Page 2 May 27, 2009 Comparable store restaurant and retail sales for the fiscal months of February, March and April were as follows: February March April Comparable restaurant sales -0.7% -2.4% 0.3% Comparable restaurant traffic -3.3% -5.8% -2.1% Average check 2.6% 3.4% 2.4% Comparable retail sales -8.7% -16.8% 1.4% The Company noted that the shift of Easter from March to April unfavorably affected sales in March but benefited sales in April. For the full quarter, a later Easter benefited comparable store restaurant and retail sales by approximately 1%. Operating Income In the third quarter of fiscal 2009, operating income of $29.0 million was 5.1% of total revenue compared with $27.7 million, or 4.9% of total revenue, in the third quarter of fiscal 2008.Operating margin improved primarily because of lower food inflation and higher retail gross margin primarily due to the timing of a porch sale.Excluding healthcare costs, which were significantly higher than last year, labor and related expenses improved as a percent of sales. Commenting on the third-quarter results, Cracker Barrel Chairman, President and Chief Executive Officer Michael A. Woodhouse said, “We are pleased to report a 13% increase in earnings per share for the quarter and a 20 basis point improvement in operating margin on flat sales despite higher healthcare costs.This shows that we are making measurable progress in cost controls and improved profitability at the store level.Of equal significance, our latest surveys indicate that we are achieving higher levels of customer satisfaction.Longer term, the process improvements we are putting in place set the stage for greater operating leverage when the consumer environment improves.” Year-to-date Fiscal 2009 Results Total revenue from continuing operations of $1.8 billion year-to-date for fiscal 2009 represented a decrease of 0.6% over fiscal 2008.Comparable store restaurant sales declined 1.8%, including a 3.1% higher check.Comparable store retail sales decreased 5.6%. The
